Citation Nr: 0921868	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-00 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

In November 2008, the Board remanded the appeal toe RO to 
schedule the Veteran for the hearing he had requested.  The 
Veteran thereafter testified at a video conference hearing 
before the undersigned in March 2009.  A transcript of the 
hearing is of record.

During the hearing, the Veteran submitted additional evidence 
with a waiver of initial RO consideration.  The Board 
accepted the additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800 (2008). 


FINDING OF FACT

The preponderance of the competent and credible evidence does 
not show that the Veteran has been diagnosed with a left 
ankle disability at any time during the pendency of his 
appeal.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residuals of a left ankle injury have not been met.  38 
C.F.R. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on VA to notify and assist a claimant in developing a 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) Veteran status; (2) existence of a disability; (3) 
a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

An October 2004 VCAA letter informed the Veteran of what 
evidence was required to substantiate his service connection 
claim for residuals of a left ankle injury.  This letter also 
informed him of his and VA's respective duties for obtaining 
evidence.  However, the notice letter did not address either 
the rating criteria or the effective date provisions that are 
pertinent to the Veteran's claim.  The Board finds that such 
error is harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to the claimed condition.  Therefore, 
it is not prejudicial to the Veteran for the Board to proceed 
in deciding this appeal as the error did not affect the 
essential fairness of the adjudication.  

With regard to the duty to assist, the claim's file contains 
service treatment records, service personnel records, and VA 
treatment records.  The Veteran was also provided with a 
video hearing in March 2009.  The transcript of the hearing 
is associated with the record and has been considered in 
adjudicating this claim.

The Board acknowledges that the Veteran was not provided with 
a VA examination in conjunction with his claim for residuals 
of a left ankle injury despite his request for such an 
examination.  In this regard, the Board finds that an 
examination is not warranted in this case because there is 
sufficient evidence to decide the Veteran's claim.  38 C.F.R. 
§ 3.159(c)(4).  Specifically, VA must provide a VA medical 
examination for service connection claims only when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

However, the standards of McLendon are not met in this case 
because service treatment records are negative for a left 
ankle injury and the in-service and post-service record is 
negative for a left ankle disability.  See Paralyzed Veterans 
of America, et. al., v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (holding that if the evidence of 
record does not establish that the Veteran suffered an event, 
injury, or disease in service, no reasonable possibility 
exists that providing a medical examination or obtaining a 
medical opinion would substantiate the claim).  Accordingly, 
the Board finds no basis to provide the Veteran with a VA 
examination.  

Additionally, the claim's file contains the Veteran's 
statements in support of his claim.  In this regard, in May 
2006, the Veteran indicated that he would provide evidence 
from a witness who served with him in Korea and he was 
considering another person who might help him with his 
service connection claim.  The Veteran did not provide the RO 
with this additional evidence and during the Board hearing he 
testified that the witness who served with him had died last 
year.  There is no other indication in the file that there 
are additional relevant records that have not yet been 
obtained.  

Based on the above, the Board finds that this appeal have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

II.  Merits of the Claim for Service Connection

The Veteran contends that he injured his left ankle while on 
a training exercise in Korea in 1966.  He further claims that 
he has had a chronic ankle condition since the injury in 
service.  It is also requested that the veteran be afforded 
the benefit of the doubt. 

Service connection may be granted to a Veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases, including arthritis, that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

With the above criteria in mind, the Board notes that service 
treatment records, including the May 1968 separation 
examination, are negative for complaints, diagnoses, or 
treatment following a left ankle injury or diagnose a left 
ankle disability.  

Similarly, the post-service record is negative for the 
Veteran being diagnosed with a left ankle disability.  See 
McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007) (holding 
that the requirement of a current disability is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim).  In this regard, the Board notes that a May 2006 
VA treatment record noting the Veteran had a "history" of 
degenerative joint disease of the ankles.  Moreover, the May 
2006 VA examiner noted that the left ankle had reduced and 
painful motion.  However, neither record can provide the 
Veteran with the required diagnosis because the VA treatment 
record, by using the word "history," means that the 
clinician did not provide the diagnosis and the VA examiner 
did not thereafter diagnosis the claimant with a left ankle 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (holding that pain alone, without a diagnosed related 
medical condition, does not constitute a disability for which 
service connection may be granted).  

Likewise, while the Veteran and his representative have 
claimed that that appellant has a left ankle disability due 
to service, these lay statements also cannot provide the 
required diagnosis because as lay person they do not have the 
required medical training and the disease process in question 
is not one capable of lay observation.  Evans, supra; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); also 
see Charles v. Principi, 16 Vet. App. 370 (2002).

Therefore, since the preponderance of the competent and 
credible evidence is against finding that the Veteran has 
been diagnosed with a left ankle disability at any time 
during the pendency of the appeal, service connection for 
residuals of a left ankle injury must be denied on a direct 
and presumptive basis.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303, 3.307, 3.309; Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990 


ORDER

Entitlement to service connection for residuals of a left 
ankle injury is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


